Citation Nr: 0931030	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-03 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

In February 2009, the Veteran testified at a video hearing 
before the undersigned; a transcript of that hearing is of 
record.  He also testified at a personal hearing before a 
Decision Review Officer (DRO) in March 2007, and a transcript 
of that hearing is also of record.

The Board previously referred the case for an expert opinion 
from a dermatologist with the Veteran's Health Administration 
(VHA).  That opinion was reviewed and is of record.


FINDING OF FACT

The competent evidence demonstrates that the Veteran's skin 
cancer is related to active service.


CONCLUSION OF LAW

Skin cancer was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.311 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for skin cancer is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The Veteran contends that his skin cancer is related to his 
active duty service in the Navy.  The Board notes that the 
competent medical evidence of record demonstrates that the 
Veteran was first diagnosed with skin cancer of the basal 
cell type in 2000.  See Surgical Pathology Report from The 
Derma pathology Laboratory dated March 23, 2000.  As such the 
Board finds that the Veteran has a current diagnosis.  

The Board notes that the Veteran's initial claim cites 
exposure to ionized radiation while aboard a nuclear powered 
USS Long Beach as a potential cause for his basal cell type 
skin cancer.  Under 38 C.F.R. § 3.311, "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following:  various types of cancer 
including all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, multiple myeloma, and lymphomas other 
than Hodgkin's disease; parathyroid adenoma; tumors of the 
brain and central nervous system, non- malignant thyroid 
nodular disease, and posterior subcapsular cataracts.  38 
C.F.R. § 3.311(b)(2) (2008).  Additionally, if a claim is 
based on a disease other than one of those listed in 
paragraph (b)(2), VA shall nevertheless consider the claim 
under the provisions of 38 C.F.R. § 3.311 provided that the 
Veteran has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  The Board notes that skin 
cancer is considered a radiogenic disease under the 
provisions of paragraph (b)(2).  38 C.F.R. 
§ 3.311(b)(2) (2008).

Initially the Board notes that in letters dated in June 2006 
and August 2007, from the Navy Environmental Health Center, 
upon review of the exposure registry that there were no 
reports of occupational exposure to ionizing radiation 
pertaining to this Veteran.  The letters further stated that 
while there were occupational exposure reports associated 
with the USS Long Beach, none of those reports listed the 
Veteran; therefore it is likely that any potential sources of 
radiation were of sufficiently low intensity as to preclude 
monitoring the Veteran for radiation exposure.  Based on the 
above information, the Veteran is not considered to be a 
"radiation-exposed Veteran."  See 38 C.F.R. § 3.311 (2008).  

However, the Board notes that in a September 2006 letter, a 
VA examiner provided the Veteran with a positive nexus 
opinion with regard to the relation between the Veteran's 
exposure to nuclear and ultraviolet radiation while in 
service and his current condition of skin cancer.  The 
examiner stated that basal cell type skin cancer is inducible 
from radiation exposure including nuclear and ultraviolet 
types and that the Veteran's exposure to these types of 
radiation played a significant role in the development of the 
Veteran's skin cancer.

Noting the VA examiner's opinion that the Veteran's skin 
cancer could be resultant of exposure to ultraviolet 
radiation during service, the Board referred the case for an 
expert opinion from a dermatologist with the Veteran's Health 
Administration (VHA).  The specialist reviewed the claims 
file.  The specialist offered the opinion that it is most 
likely than not that the Veteran's skin cancer is related to 
prolonged exposure to ultraviolet light.  As such, the Board 
finds that the specialist's opinion that the Veteran's basal 
cell type skin cancer is related to ultraviolet radiation 
coupled with the VA examiner's opinion that the Veteran was 
exposed to ultraviolet radiation while in service, provides a 
positive nexus between the Veteran's current diagnosis of 
skin cancer and his active duty service.  Therefore, the 
Board finds that service connection for skin cancer is 
warranted.

Under the above circumstances, the Board finds that the 
evidence is in favor of the Veteran's claim of service 
connection for skin cancer.  Additionally, the Board has 
considered the benefit of the doubt rule and determined that 
the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for skin cancer is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


